                                   Case 4:20-mj-07204-N/A-MSA   Document 1 Filed 03/09/20 Page 1 of 1
                                                           CRIMINAL COMPLAINT

                                 United States District Court                                     DISTRICT of ARIZONA
                                               United States of America
                                                               v.
                                                     Belina Harman
                                                      U.S. Citizen                                MAGISTRATE'S CASE NO.
                                                     DOB: xx/xx/1984



                          I
                          I
                                                   Complaint for violation of Title 18, United States Code §§ 111 (a)
 COMPLAiINANT'S
       I
                STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

 On or abott March 8, 2020, at or near Amado in the District of Arizona, Defendant Belina Harman did intentionally
 and forciBly assault United States Border Patrol agent A.G., an agent of the United States while agent A.G. was
 engaged i!, or on account of the performance of his duties, by intentionally spitting on agent A.G., thereby making
 physical cbntact with agent A.G. All in violation of Title 18, United States Code, Sections 11 l(a).          ,,
                          I                                                                                        .
                          I




                          I

                          I


                      I



                      I
                      I
 BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:
                      I
 On MarcH 8, 2020, a vehicle driven by Belina Harman was referred to secondary due to a canine "hit" on the vehicle.
 The defendant exited the vehicle and began to curse at agents. Once the defendant and her two passengers were in the
 secondary/ waiting area she continued to curse at the agents. Agent A.G. asked her to calm down and informed her
 that if sheI continued to interfere with the investigation he would have to handcuff her and escort her to another
 location. She continued to verbally and physically attempt to intervene when one of her passengers refused to
 cooperatelwith agents. She was placed in handcuffs by agent A.G. and searched for weapons. She was placed in a
 Border Patrol vehicle at which time she spit twice on agent A.G., hitting him in his face.




 MATERIAL WITNESS(ES) IN RELATION TO THE CHARGE:
                      I
                      I
 DETENTION REQUESTED                       (1,-,_p "1tpi,/°                                       S~TJRE OF COMPLAINANT
 COMPLAINT REVIEWED by AUSA Jesse Figueroa y- .___. -
                      I
                                                                                        r
 Being duly }worn, I declare that the foregoing is                                                #FICIAL TITLE & NAME:
            I
 true and correct to the best ofmy knowledge.                                                     SA John O'Connor - CBP
            I
                      I
     Sworn to pefore me and subscribed in my presence.
     SIGNATOREPfi_MAGISTRATf'._ JUD~ 1) _ A                                  ·                    DATE
           I  [   -~~-P~                                                                          March 9, 2020
l)   See Federal rules lof Criminal Procedure Rules 3 and 54
